ACCEPTED
                                                                                   04-17-00393-CV
                                                                        FOURTH COURT OF APPEALS
                                                                             SAN ANTONIO, TEXAS
                                                                                11/1/2017 10:03 AM




                          CAUSE NO. 04-17-00393-CV

                                                             FILED IN
                                                      4th COURT OF APPEALS
                                                       SAN ANTONIO, TEXAS
                          IN THE COURT OF APPEALS
                                                      11/01/17 10:03:12 AM
                    FOR   THE FOURTH JUDICIAL DISTRICT KEITH E. HOTTLE
                             SAN ANTONIO, TEXAS               CLERK




                          MAVERICK COUNTY, et al.,
                                                   Appellant
                                        v.


                            ETHELVINA I. FELAN
                                                   Appellees




    On Appeal from Cause 17-02-33970-MCV; In the 293rd Judicial District Court
                           Of Maverick County, Texas


                            APPENDIX OF APPEALLANT

                                          
                            SÁNCHEZ & WILSON, P.L.L.C.
                             ROBERT W. WILSON, ESQ.
                              STATE BAR NO. 00794868
                               rww@sanchezwilson.com
                              (210) 222-8899 (Telephone)
                              (210) 222-9526 (Telecopier)

                           ATTORNEYS FOR APPELLANT



                                    Page 1 of 3 
 
                   IDENTITY OF PARTIES AND COUNSEL

    Maverick County, et. al, Appellant

    SÁNCHEZ & WILSON, P.L.L.C.
    Robert W. Wilson, Esq.,
    Mark Anthony Sanchez, Esq.
    Counsel For Appellants
    6243 IH-10 West, Ste. 1025
    San Antonio, Texas 78201
    (210) 222-8899 (Telephone)
    (210) 222-9526 (Telecopier)

    LUIS R. VERA & ASSOCIATES
    Luis R. Vera, Esq.
    Counsel For Appellants
    1325 Riverview Towers Bld.
    111 Soledad St.
    San Antonio, Texas 78205
    210-225-3300 Telephone
    210-225-2060 Telecopier

    Ethelvina I. Felan, Appellee

    NAJVAR LAW FIRM, PLLC
    Jerad Wayne Najvar, Counsel for Appellee
    Andrew Patchan, Counsel for Appellee
    2180 North Loop West, Suite 255
    Houston, Texas 77018
    (281) 404-4696 (Telephone)
    (281) 582-4138 (Telecopier)




                                    /s/ ROBERT W. WILSON
                                    ROBERT W. WILSON
                                    STATE BAR NO. 00794868
                                    Counsel of Record for Appellant


                                   Page 2 of 3 
 
                                      Respectfully submitted,
                                      Sanchez &Wilson, PLLC
                                      6243 IH-10 West, Ste. 1025
                                      San Antonio, Texas 78201
                                      Telephone: 210-222-8899
                                      Telecopier: 210-222-9526

                                      By:     /s/ ROBERT W. WILSON
                                              Robert W. Wilson
                                              State Bar No: 00794868
                                              rww@sanchezwilson.com
                                              Attorneys for Appellant

                           APPENDIX OF APPEALLANT

             Appellant filed their Brief on September 18, 2017. Appellant failed to
file the Appendix pursuant to TRAP 38.1(l). Appellant includes the following as the
appendix to Appellant’s Brief.
                                        APPENDIX
      1. FINAL JUDGMENT
      2. TEX. TAX CODE §26.04 (Vernon 2016)
      3. TIME LINE OF EVENTS




                            CERTIFICATE OF SERVICE

      The undersigned hereby certifies that a true and correct copy of the above and
foregoing Brief for Appellant has been delivered via telecopier transmission only to
Jared Najvar and Andrew Patchan, Najvar Law Firm, PLLC,2180 North Loop West
255, Houston, Texas 77018 on this the 1st day of November 2017.



                                      /s/ ROBERT W. WILSON
                                      Robert W. Wilson


                                     Page 3 of 3 
 
                                                                               Electronically Filed at
                                                                               6/16/2017 2:19:38 PM
                                                                               Leopoldo Vielma, District Clerk
                                                                               Maverick County, Texas
                                                                               By: Monica Gonzalez, Deputy

                                    NO. 17-02-33970-MCV

                                                                                FILED IN
 ETHELVINA FELAN                                §                   IN THE
                                                                         4thDISTRICT
                                                                             COURT OFCOURT
                                                                                        APPEALS
                                                §                           SAN ANTONIO, TEXAS
                  Plaintiff,                    §                          11/01/17 10:03:12 AM
                                                §                            KEITH E. HOTTLE
 v.                                             §                   293rd JUDICIAL    DISTRICT
                                                                                   CLERK
                                                §
 MAVERICK COUNTY, DAVID                         §
 SAUCEDO, IN HIS OFFICIAL                       §
 CAPACITY AS MAVERICK COUNTY                    §
 JUDGE; JERRY MORALES, IN HIS                   §              MAVERICK COUNTY, TEXAS
 OFFICIAL CAPACITY AS MAVERICK                  §
 COUNTY COMMISSIONER, PCT. 1;                   §
 ROSY CANTU, IN HER OFFICIAL                    §
 CAPACITY AS COUNTY                             §
 COMMISSIONER, PCT. 2; PETE                     §
 VENEGAS, IN HIS OFFICIAL                       §
 CAPACITY AS COUNTY                             §
 COMMISSIONER, PCT. 3; ROBERTO                  §
 RUIZ, IN HIS OFFICIAL CAPACITY AS              §
 COUNTY COMMISSIONER, PCT. 4;                   §
 and TEODORO ROY SCHMERBER, IN                  §
 HIS OFFICIAL CAPACITY AS                       §
 MAVERICK COUNTY ELECTIONS                      §
 ADMINISTRATOR                                  §
                                                §
                Defendants.                     §
                                     FINAL JUDGMENT

       On June 12, 2016, came to be considered the Plaintiff’s Motion for Summary Judgment.

The Court, having considered the Motion and supporting and opposing briefing and the

applicable law cited therein, evidence presented, arguments of counsel, and the pleadings on file

in this case, is of the opinion that Plaintiff’s Motion for Summary Judgment should be

GRANTED.

       It is further, ORDERED that any deemed admission is undeemed or withdrawn.

       It is further, ORDERED that Defendant’s Plea to the Jurisdiction is denied.


                                                                                                    1

                                                              Maverick County v. Felan000001
                                                                                   Electronically Filed at
                                                                                   6/16/2017 2:19:38 PM
                                                                                   Leopoldo Vielma, District Clerk
                                                                                   Maverick County, Texas
                                                                                   By: Monica Gonzalez, Deputy

       It is further, ORDERED that Defendant’s Motion for Summary Judgment is denied.

       It is further DECLARED that:

       1) On September 12, 2016, the Maverick County Commissioners Court adopted a tax

           rate and a rollback rate;

       2) Due to a good-faith mistake, those rates were incorrectly calculated;

       3) On September 16, 2016, the Maverick County Commissioners Court rescinded

           agenda Item 26, which was the adoption of the tax rates;

       4) On October 3, 2016, the Maverick County Commissioners Court ratified a property

           tax rate of approximately $0.542 per $100 of property evaluation;

       5) By calculation and by admission, the correct Rollback Rate for this tax year is

           approximately $0.466 per $100 of property value;

       6) Plaintiff filed a rollback petition within the time prescribed by law;

       7) Within 20 days of receiving the rollback petition, the Maverick County

           Commissioner’s Court adopted an order certifying more than enough signatures to

           engender a rollback election;

       8) The Maverick County Commissioner’s Court failed to order a rollback election

           within the time prescribed by statute, which is a purely ministerial act.

       Therefore, it is ORDERED that the Clerk of Court shall forthwith issue a Writ of

Mandamus commanding the Maverick County Commissioner’s Court, its agents, employees, and

all persons or entities of any type whatsoever acting in concert with the County, to hold a

rollback election, pursuant to Texas Tax Code §26.07, in not fewer than 30 days or more than 90

days from June 12, 2017.



                                                                                                    2

                                                                Maverick County v. Felan000002
                                                                               Electronically Filed at
                                                                               6/16/2017 2:19:38 PM
                                                                               Leopoldo Vielma, District Clerk
                                                                               Maverick County, Texas
                                                                               By: Monica Gonzalez, Deputy

       Costs of Court are adjudged against the Defendants. All other relief not ordered in this

final judgment is DENIED.




SIGNED June ___,
              2017




_______________________

Judge W.C. Kirkendall




APPROVED AS TO FORM:




______________________
Robert “Woody” Wilson,
Attorney for Defendants



____________________
Martin Golando,
Attorney Plaintiff




                                                                                                  3

                                                              Maverick County v. Felan000003
Maverick County v. Felan000004
Maverick County v. Felan000005
Maverick County v. Felan000006
Maverick County v. Felan000007
Maverick County v. Felan000008
Maverick County v. Felan000009